Citation Nr: 0303882	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  95-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to service connection for cervical spine 
disability.  The veteran disagreed with the determination, 
and this appeal ensued.

In November 2002, the Board requested that additional 
development be performed with respect to the veteran's claim 
for service connection for cervical spine disability.  In 
this regard, in December 2002, the Board requested from the 
National Archives and Records Administration deck logs for 
the U.S.S. Rankin dating from January 1, 1963 to November 15, 
1963.  In a letter to the Board, dated in December 2002, the 
National Archives and Records Administration indicated that 
they were unable to process the Board's request because it 
was too general and voluminous in length.  Thereafter, in 
December 2002, the veteran submitted to the Board deck logs, 
totaling over 400 pages in length, from both the U.S.S. 
Taconic, dating from September 1960 to December 1962, and the 
U.S.S. Rankin, dated in January 1963.  The requested 
development has been completed and the case is ready for 
final appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  A cervical spine disability was initially demonstrated 
many years after service, and there is no clinical evidence 
linking it to service.

CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service, nor may cervical spine arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303(b), 3.309 (2002); 38 C.F.R. § 3.307 (as amended by 
67 Fed. Reg. 67792-677793 (Nov. 7, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which were effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record discloses that in the April 1995 rating decision, 
May 1995 statement of the case and August 2001 supplemental 
statement of the case provided the veteran with the reasons 
and bases for the adjudication of his claim, as well as the 
applicable law.  In addition, in letters to the veteran, 
dated March 27, 2001 and August 15, 2001, the RO requested 
that the veteran identify any medical facility, both private 
and VA, from which he has received medical treatment.  The 
veteran was provided the appropriate release of information 
and authorization forms.  In response, the veteran asserted 
that his service medical records were incomplete because they 
did not contain deck logs from the U.S.S. Taconic and U.S.S. 
Rankin.  In November 2002, the Board requested from the 
National Archives and Records Administration copies of deck 
logs from the U.S.S. Rankin from January 1, 1963 to November 
15, 1963.  In a letter to the Board, dated in December 2002, 
the National Archives and Records Administration indicated 
that they were unable to process the Board's request because 
it was too large and voluminous in length.  

Thereafter, in December 2002, the veteran submitted to the 
Board, numerous deck logs, totaling over 400 pages in length, 
from both the U.S.S. Taconic, dating from September 1960 to 
December 1962, and the U.S.S. Rankin, dated in January 1963.  
While a careful review of the deck logs from both the U.S.S. 
Taconic and U.S.S. Rankin reflect treatment for injuries 
sustained by other ship personnel, they do not contain any 
reference to the veteran having injured his cervical 
spine/neck.  The records do reflect that the veteran served 
on shore patrol in March 1962.  Indeed, in a letter to the 
Board, dated in December 2002, the veteran conceded that the 
deck logs from both ships did not contain any reference to 
him being injured; however, he maintained that the logs were 
incomplete and inaccurate.  As proof, the veteran related 
that the logs inaccurately reported his service number.  
However, after a careful review of both deck logs from the 
U.S.S. Taconic and U.S.S. Rankin, the Board finds that there 
is no indication that the logs are incomplete or inaccurate.  
As such, the Board finds that the VA satisfied the duty to 
notify the appellant of the information and evidence 
necessary to substantiate his claim, and identified the 
evidence that VA would acquire on his behalf as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

As noted in the preceding paragraphs, the Board finds that 
reasonable efforts have been made to assist the appellant in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  As noted 
previously, in December 2002, the veteran submitted to the 
Board deck logs from both the U.S.S. Taconic, dating from 
September 1960 to December 1962, and the U.S.S. Rankin, dated 
in January 1963.  The Board has made a careful review of 
these records, which are approximately 400 pages in length.  
In addition, the veteran's service medical records, which are 
negative for any clinical evidence of a neck/cervical spine 
injury, and post-service private and VA clinical examination 
reports are of record.  The veteran has not identified any 
evidence which has a bearing on this case that has not been 
obtained with respect to the issue on appeal.  Accordingly, 
the Board concludes that VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).

Factual Background

The veteran contends, in essence, that service connection for 
cervical spine disability is warranted because it is 
etiologically related to a neck injury sustained during 
service.  Specifically, the veteran maintains the cervical 
spine disease process had its onset during service after he 
fell from a ladder in 1961 while serving aboard the U.S.S. 
Ticonic.  He contends that he had received treatment for back 
and neck problems at that time.  In addition, he contends, 
that his cervical spine problems apparently resolved, and 
that the disability was asymptomatomatic until he was 
involved in a post-service motor vehicle accident in May 
1994.  

United States Navy Administrative Records reflect that the 
veteran served aboard the U.S.S. Taconic from mid-August 1960 
to late 1962, and that he was transferred to the U.S.S. 
Rankin, where he served until he was discharged in November 
1963.

Service medical records are entirely negative for any 
subjective complaints or clinical findings of a cervical 
spine disability.  A November 1963 service separation 
examination report reflects that the veteran's spine was 
found to have been "normal" at discharge.  

Post-service VA and private examination reports, dating from 
1975 to 1995, are of record.  A January 1975 VA examination 
report reflects that the veteran's back and neck were 
reported as normal.  A June 1994 private medical report 
reflects that the veteran was involved in a motor vehicle 
accident in May 1994.  When examined in June 1994, the 
veteran felt pain in his neck with a numbing sensation into 
his arms.  The examining physician noted that he had reviewed 
X-ray of the veteran's cervical spine, performed in May 1994, 
which revealed degenerative disc disease from C4-6 with 
foraminal narrowing from C5-7.  It was also noted that the 
veteran had osteophytes both anteriorly and foraminal.  An 
impression of cervical sprain with radiculopathy was entered 
by the physician.  The physician further noted that the X-
rays of the neck showed underlying cervical arthritis which 
had been aggravated by the motor vehicle accident.  A June 
1994 private magnetic resonance imaging (MRI) scan report of 
the cervical spine revealed mild degenerative disc disease at 
C4-C6 and posterior osteophytosis and possible foraminal 
narrowing at C5-7.  The MRI report also noted that 
electromyography findings and nerve conduction studies 
revealed mild C6-7 radiculopathy and suggested mild tardy 
ulnar syndrome on the left.  When seen by a private physician 
in July 1994, the veteran indicated that during service in 
the Navy, he fell backwards off a ladder and sustained an 
injury to his neck.  A December 1994 VA general medical 
examination report reflects that a diagnosis of degenerative 
disk disease of the cervical spine was recorded.  An April 
1995 myelogram of the cervical spine revealed a moderate 
sized right lateral epidural defect at C5-6.

In September 1995 and in March 1997, the veteran testified at 
the RO in Newark, New Jersey and before the undersigned Board 
member in Washington, D.C, respectively, with respect to the 
disability at issue.  The testimony is consistent with the 
veteran's contentions previously reported in this decision.  
After the March 1997 hearing, the veteran submitted to the RO 
a photograph of himself during service which revealed a cast 
on his right arm and hand.  There is no corroboration of an 
arm/hand injury in the veteran's service medical records.  

As noted previously in this decision, in December 2002, the 
veteran submitted to the Board deck logs, from both the 
U.S.S. Taconic, dating from September 1960 to December 1962, 
and the U.S.S. Rankin, dated in January 1963.  While a 
careful review of the deck logs from both the U.S.S. Taconic 
and U.S.S. Rankin showed treatment for injuries sustained by 
other ship personnel, they do not contain any reference to 
the veteran having injured his cervical spine/neck.  The 
records do reflect that the veteran served on shore patrol in 
March 1962.  Indeed, in a letter to the Board dated in 
December 2002, the veteran conceded that the logs did not 
contain any reference to him being injured but maintained 
that the logs were incomplete and inaccurate because his 
service number was listed incorrectly.  However, after a 
careful review of the logs of both the U.S.S. Taconic and 
U.S.S. Rankin, the Board finds that there is no indication 
that the logs are incomplete or inaccurate.

Analysis

Applicable laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  It requires that 
the veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Id.; 38 C.F.R. § 
3.304 (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The relationship between a current disability and disease or 
injury in service may, for certain disabling conditions, be 
based on a "presumption" under the law that certain chronic 
diseases manifest or aggravated to a compensable degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309(a) (2002); 38 C.F.R. 
§ 3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002).  Service connection for arthritis may be established 
based on a legal presumption by showing that it was manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
1991);  38 C.F.R. §§ 3.309 (2002); 38 C.F.R. § 3.307 (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002). 

Discussion

The evidence in support of the veteran's claim for service 
connection for cervical spine disability consists primarily 
of his statements to the RO and his hearing testimony in 
September 1995 and March 1997 regarding the onset of his 
cervical spine disability.

The evidence against the veteran's claim includes the 
veteran's service medical and personnel reports, which are 
entirely negative for any reported cervical spine injury or 
clinical evidence of any subjective complaints or abnormal 
findings referable to the cervical spine.  In this regard, a 
November 1963 service separation examination report reflects 
that a clinical evaluation of the spine was normal.  In 
addition, as noted previously, a careful review of extensive 
deck logs from both the U.S.S. Taconic and U.S.S. Rankin are 
negative for any reported cervical spine injury sustained by 
the veteran.  Furthermore, when examined by VA in January 
1975, two years after service discharge, the veteran's neck 
and spine were reported as normal.  

The Board further notes that given the absence of any 
clinical findings of cervical spine disability in service and 
for many years thereafter, and the absence of any arthritis 
of the cervical spine to a compensable degree within a year 
of discharge from service, the medical opinion which 
suggested that any cervical spine disease process had its 
onset during service and was aggravated by the May 1994 post-
service motor vehicle accident, was based on history provided 
by the veteran and unsupported by the medical evidence of 
record cited herein.  See 38 C.F.R. § 3.159(c)(4)(2002 and 
Black v. Brown, 5 Vet. App. 177, 180 (1993) (As the Board is 
not bound to accept medical conclusions which are based on a 
history supplied by the veteran, where the history is 
unsupported by the medical evidence, the Board does not have 
to accept that portion of the diagnoses.)  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
cervical spine disability.




ORDER

Service connection for cervical spine disability is denied. 



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

